Citation Nr: 1733331	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the character of the appellant's service meets the minimum statutory requirements for veteran status. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and His Spouse


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant served in the Georgia National Guard from October 1960 to February 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the RO determined that the appellant did not meet the minimum requirements of veteran status to qualify for VA benefits. 

In March 2012, the appellant filed a notice of disagreement with the RO's decision, claiming that, during his time with the National Guard, he trained in preparation for war and was exposed to firing of live rounds and loud engine noises.  

In September 2014, the RO issued a statement of the case that continued the denial of veteran status.  The appellant filed a timely VA Form 9 to appeal the claim to the Board. 

In April 2017, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The Board notes that the RO's March 2012 rating decision denied the claims of entitlement to service connection for hearing loss and tinnitus on the basis of the appellant's status.  The appellant's March 2012 notice of disagreement addressed those issues, placing them in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the claims are listed on the title page, and will be discussed in the REMAND section below.  

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDING OF FACT

The appellant's period of service from October 1960 to February 1962 is considered active duty for training with honorable discharge. 


CONCLUSION OF LAW

The criteria for entitlement to benefits for a disability, as the result of disease or injury incurred or aggravated in the line of duty, for the period of service from October 1960 to February 1962, are satisfied.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.6 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board notes that, due to the outstanding question of the appellant's status as a veteran, the RO did not send the appellant a standard VCAA letter upon receipt of his claim.  However, in an April 2011 letter, the RO informed the appellant that it needed to assess his military record based on a discharge that was not reported as "honorable."  The letter also informed the appellant that he should submit any evidence he had that would provide more information regarding his discharge, including official documents or lay statements, and that he could request a personal hearing to present such information.  

In a November 2011 letter, the RO notified the appellant that VA's records did not show that the appellant served on active duty.  The letter informed the appellant that he should send an original, certified copy of his separation papers for all periods of active duty service. 

In response, the appellant submitted a statement regarding his service and a copy of his document of separation from the Georgia National Guard.  

The appellant had effective notice of the information necessary to substantiate his claim and the information that he was required to provide, as evidenced by his submission of the documents listed above.  Although the April 2011 and November 2011 letters were not explicitly clear on what information VA would seek to provide, this lack of clarity did not prejudice the appellant, as he was able to provide sufficient information.  See, Shinseki v. Sanders, 556 U.S. 396, 401 (2009).  

Regarding the duty to assist, VA made attempts to obtain the appellant's military personnel records and service treatment records but was unsuccessful due to the fact that the appellant's service only occurred in the Georgia National Guard.  VA obtained all private medical records related to the claim. 

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the April 2017 hearing, the undersigned Veterans Law Judge (VLJ) enumerated the issues on appeal.  The VLJ also solicited information regarding the appellant's recollection of his service, and why he believed his disabilities of hearing loss and tinnitus were related to his service.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 


II. Veteran Status

Pertinent Law and Regulations

Eligibility for service connection benefits is contingent upon the Veteran meeting the statutory requirements of veteran status.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013); see also 38 U.S.C.A. §§ 1110, 1131.  The term "veteran" is defined as "a person who served in the active military, naval, or air service and who was discharged under conditions other than dishonorable." 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).  The term "active duty for training" includes, among other things, full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Analysis

The appellant filed a claim of service connection for hearing loss and service connection for tinnitus in January 2011.  In March 2012, the RO sent a notification letter informing the appellant that he did not meet the minimum requirements of veteran status.  

In a September 2014 statement of the case, the RO once again concluded that the appellant did not meet the minimum requirements for veteran status, stating that he was "a member of the Army National Guard for a year and three months," but "did not serve on active duty."  The RO also noted that the appellant "received a General discharge due to conviction by civil court." 

The record contains a Report of Separation that shows the appellant serving in the Army National Guard of Georgia and as a reserve of the Army.  The Report states that the Veteran received a General discharge.  The listed reason for discharge was conviction by civil court.  

The appellant contends that he trained extensively and regularly during his service with the Army National Guard, in preparation for service in Vietnam.  See, Statement in Support of Claim, rec'd May 8, 2012.  Army service records show that the appellant had a record of service from enlistment on October 23, 1960 to November 9, 1960; from November 10, 1960 to December 10, 1961; and from December 11, 1961 to February 1 1962.  On February 2, 1962, he was assigned to Inactive National Guard duty and he was discharged two weeks later.  During service, the Veteran was assigned to the 2nd Medium Tank Battalion of the 108th Armored Division, and was stationed with the Georgia Army National Guard in Dalton, Georgia.  It appears, based on this record, that the appellant did not go to basic training, but engaged in long-term periods of training, possibly in preparation for further deployment. 

In response to the appellant's claim, VA attempted to obtain more information about his service from the Department of Defense.  In August 2014, in response to the information received, VA issued a letter certifying that the appellant had entered on duty with the Army National Guard on November 1, 1960 and was released from duty on February 16, 1962. 

The military personnel record and the August 2014 VA letter both appear to demonstrate that the appellant served on full-time duty with the Army National Guard from October 23, 1960 to February 1, 1962 before being placed on Inactive National Guard duty prior to discharge.  As indicated above, certain full-time duty with the Army National Guard is considered ACDUTRA.  Therefore, the Board finds that that the appellant served on ACDUTRA from October 1962 to February 1962.  

Regarding the character of discharge, the appellant has acknowledged that he took a bicycle from a neighbor in 1961.  As a result he paid a fine and was subject to 18 months of probation.  See, Statement in Support of Claim, rec'd May 17, 2011.  Whitfield County Superior Court documents show that the appellant entered a plea agreement on larceny charges in April 1961, but continued serving in the Georgia National Guard for another 10 months before being discharged.  He claims that his only recollection of his discharge is that he left the Guard to finish high school.  He maintains that the record of his discharge is incorrect and that he appealed to have it upgraded to "honorable."  The aforementioned August 2014 VA certifying letter lists the appellant's discharge as "Honorable."  Considering the appellant's statements, the timeline of his civil court outcome, and the certifying letter, the Board concedes that the appellant was discharged under honorable conditions and the character of his discharge does not bar him from receiving VA benefits. 

Given a period of ACDUTRA from October 1960 to February 1962, with honorable discharge, the appellant is entitled to service connection benefits for any injury or illness incurred or aggravated in the line of duty during this time period. 


ORDER

The appellant's service is considered active duty for training from October 1960 to February 1962 and the character of his discharge from service is not a bar to benefits administered by VA. 


REMAND

The Board notes that the RO's March 2012 rating decision denied the claims of entitlement to service connection for hearing loss and tinnitus on the basis of the appellant's status.  The appellant's March 2012 notice of disagreement addressed those issues, placing them in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As a statement of the case (SOC) has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41.  

Furthermore, regarding the issues of hearing loss and tinnitus, the RO failed to provide the appellant with notice of the information necessary to substantiate the claim, in accordance with the VCAA. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VCAA notice letter to the appellant and his representative notifying them of the information and evidence necessary to substantiate a claim of entitlement to service connection for hearing loss and tinnitus.

2.  After allowing an appropriate amount of time for the appellant to respond to the VCAA notice letter, issue a statement of the case for the issues of entitlement to service connection for hearing loss and entitlement to service connection for tinnitus.  

The issuance should include notice of the need to file a substantive appeal to the Board to perfect this claim. 

Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


